                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                      Case No. 19-55974-MAR
         SHEILA DEAMPUS ROBINSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Krispen S. Carroll, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/11/2019.

         2) The plan was confirmed on 02/13/2020.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 06/09/2020.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $16,537.41.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)


  19-55974-mar        Doc 33      Filed 06/16/20     Entered 06/16/20 08:31:16         Page 1 of 4
Receipts:

       Total paid by or on behalf of the debtor               $1,964.71
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                    $1,964.71


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $1,808.39
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $156.32
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $1,964.71

Attorney fees paid and disclosed by debtor:                 $500.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCOUNT SERVICES                Unsecured          59.00           NA              NA            0.00       0.00
ACCOUNT SERVICES                Unsecured         122.00           NA              NA            0.00       0.00
ACCOUNT SERVICES                Unsecured          59.00           NA              NA            0.00       0.00
BEAUMONT HEALTH SYSTEMS         Unsecured         250.00           NA              NA            0.00       0.00
CBM SERVICES                    Unsecured          51.00           NA              NA            0.00       0.00
CBM SERVICES                    Unsecured         150.00           NA              NA            0.00       0.00
CBM SERVICES                    Unsecured         191.00        394.07          394.07           0.00       0.00
CITY OF DETROIT/INCOME TAXES    Priority          300.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORPORATION   Unsecured     10,053.00     10,665.99        10,665.99           0.00       0.00
CREDIT COLLECTION               Unsecured         100.00           NA              NA            0.00       0.00
CREDIT UNION ONE                Unsecured      6,429.00       6,429.24        6,429.24           0.00       0.00
CREDIT UNION ONE                Unsecured         748.00        748.37          748.37           0.00       0.00
DIRECTV LLC                     Unsecured      1,035.00       1,035.78        1,035.78           0.00       0.00
DTE ENERGY                      Unsecured            NA         359.32          359.32           0.00       0.00
FIRST FED CREDIT CONTROL        Unsecured         210.00           NA              NA            0.00       0.00
GEMB/WALMART DC                 Unsecured         139.00           NA              NA            0.00       0.00
GUARDIAN NATIONAL ACCEPTANCE    Unsecured      8,506.00            NA              NA            0.00       0.00
I C SYSTEMS                     Unsecured         169.00           NA              NA            0.00       0.00
I C SYSTEMS                     Unsecured         164.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured      3,681.00       5,179.99        5,179.99           0.00       0.00
INTERNAL REVENUE SERVICE        Priority      13,174.00       7,856.07        7,856.07           0.00       0.00
JD RECEIVABLES                  Unsecured            NA       1,071.50        1,071.50           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         484.00        484.92          484.92           0.00       0.00
MIDLAND FUNDING                 Unsecured         368.00           NA              NA            0.00       0.00
MIDWEST FIDELITY SERVICES LLC   Unsecured         650.00           NA              NA            0.00       0.00
PUBLIC SERVICE CREDIT UNION     Unsecured         998.00           NA              NA            0.00       0.00
RESURGENT CAPITAL SERVICES      Unsecured         827.00        827.06          827.06           0.00       0.00
SANTANDER CONSUMER USA          Unsecured     12,664.00            NA              NA            0.00       0.00
SCHEER GREEN & BURKE CO LPA     Unsecured          50.00           NA              NA            0.00       0.00
SECURITY CREDIT SERVICES        Unsecured         135.00           NA              NA            0.00       0.00
SPARTAN CREDIT CORP             Unsecured         448.00      4,750.90        4,750.90           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)


 19-55974-mar      Doc 33       Filed 06/16/20       Entered 06/16/20 08:31:16                Page 2 of 4
Scheduled Creditors:
Creditor                                        Claim           Claim         Claim        Principal       Int.
Name                                  Class   Scheduled        Asserted      Allowed         Paid          Paid
ST JOHN HOSPITAL & MEDICAL CENT   Unsecured         181.00             NA           NA             0.00        0.00
STATE OF MICHIGAN CD              Unsecured            NA         2,820.99     2,820.99            0.00        0.00
STATE OF MICHIGAN CD              Priority          745.00        4,606.72     4,606.72            0.00        0.00
TYRAA NICOLE PROPERTY MANAGE      Secured        8,250.00              NA           NA             0.00        0.00
UNITED COLLECTION BUREAU          Unsecured         281.00             NA           NA             0.00        0.00
US DEPARTMENT OF EDUCATION        Unsecured     29,875.00              NA           NA             0.00        0.00
WHY NOT LEASE IT                  Secured              NA         1,596.34     1,596.34            0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00                 $0.00               $0.00
      Mortgage Arrearage                                         $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                    $0.00                 $0.00               $0.00
      All Other Secured                                      $1,596.34                 $0.00               $0.00
TOTAL SECURED:                                               $1,596.34                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                    $0.00               $0.00
       Domestic Support Ongoing                               $0.00                    $0.00               $0.00
       All Other Priority                                $12,462.79                    $0.00               $0.00
TOTAL PRIORITY:                                          $12,462.79                    $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                              $34,768.13                    $0.00               $0.00


Disbursements:

       Expenses of Administration                                 $1,964.71
       Disbursements to Creditors                                     $0.00

TOTAL DISBURSEMENTS :                                                                              $1,964.71




UST Form 101-13-FR-S (09/01/2009)


 19-55974-mar        Doc 33       Filed 06/16/20       Entered 06/16/20 08:31:16                Page 3 of 4
       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 06/16/2020                             By:/s/ Krispen S. Carroll
                                                                      Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)


  19-55974-mar         Doc 33      Filed 06/16/20      Entered 06/16/20 08:31:16           Page 4 of 4
